 

Exhibit 10.6

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this "Patent Security Agreement") is entered
into as of March [__], 2020 by and between SUMMIT WIRELESS TECHNOLOGIES, INC., a
Delaware corporation (the "Grantor") and [__________] (the "Secured Party").

 

WHEREAS, (a) the Grantor and the Secured Party have entered into that certain
Securities Purchase Agreement dated as of the date hereof (as amended and in
effect from time to time, the "SPA") and (b) the Grantor has issued to the
Secured Party that certain Senior Secured Convertible Promissory Note dated as
of the date hereof (as amended and in effect from time to time, the "Note");

 

WHEREAS, in connection with the SPA and the Note, the Grantor has entered into
that certain Security Agreement dated as of the date hereof (as amended and in
effect from time to time, the "Security Agreement") with the Secured Party
pursuant to which the Grantor has granted a lien in favor of the Secured Party
in all of the Grantor's assets (including the Patent Collateral) to secure its
obligations under the Guaranty; and

 

WHEREAS, in connection with the Security Agreement, the Grantor has agreed to
execute and deliver this Patent Security Agreement in order to record the
security interest granted to the Secured Party with the United States Patent and
Trademark Office;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor hereby agrees as
follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement. The term "Patents" means, collectively, (a) all of
the patent and patent applications, whether United States or foreign, that are
owned by the Grantor, or in which the Grantor has any right, title or interest,
now or in the future, including but not limited to (i) the patents and patent
applications listed on Schedule I hereto (as the same may be amended pursuant
hereto from time to time), (ii) all letters patent of the United States or any
other country, and all applications for letters patent of the United States or
any other country; (iii) all re-issues, continuations, divisions,
continuations-in-part, renewals or extensions thereof; (iv) the inventions
disclosed or claimed therein, including the right to make, use, practice and/or
sell (or license or otherwise transfer or dispose of) the inventions disclosed
or claimed therein; and (v) the right (but not the obligation) to make and
prosecute applications for such patents, (b) all past, present or future rights
in, to and associated with the foregoing throughout the world, whether arising
under federal law, state law, common law, foreign law or otherwise, including
the following: all such rights arising out of or associated with the
registrations of the foregoing items set forth in clause (a), the right (but not
the obligation) to register claims under any state, federal or foreign patent
law or regulation; the right (but not the obligation) to sue or bring opposition
or cancellation proceedings in the name of the Grantor or the Secured Party for
any and all past, present and future infringements or dilution of or any other
damages or injury to the foregoing or any associated goodwill, and the rights to
damages or profits due or accrued arising out of or in connection with any such
past, present or future infringement, dilution, damage or injury; and (c) any
license rights related to the foregoing.

 



 

 

 

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges, collaterally assigns and grants to the Secured Party to secure the
prompt and complete payment and performance of the Obligations, a security
interest (referred to in this Patent Security Agreement as the "Security
Interest") in all of the Grantor's right, title and interest in, to and under
the following, whether now owned or hereafter acquired or arising (collectively,
the "Patent Collateral"):

 

(a)    all of its Patents and licenses with respect to Patents to which it is a
party including those referred to on Schedule I;

 

(b)    each license with respect to Patents; and

 

(c)    all products and proceeds (as that term is defined in the UCC) of the
foregoing, including any claim by the Grantor against third parties for past,
present or future (i) infringement or dilution of any Patent or any Patents
exclusively licensed under any license, including right to receive any damages,
or (ii) right to receive license fees, royalties, and other compensation under
any license with respect to Patents.

 

SECTION 3. Security for Obligations. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Patent Security Agreement secures the payment
of all amounts which constitute part of the Obligations and would be owed by the
Grantor to the Secured Party, whether or not they are unenforceable or not
allowable due to the existence of an insolvency proceeding involving the
Grantor.

 

SECTION 4. Security Agreement. The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interests
granted to the Secured Party pursuant to the Security Agreement. The Grantor
hereby acknowledges and affirms that the rights and remedies of the Secured
Party with respect to the Security Interest in the Patent Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Patent Security
Agreement and the Security Agreement, the Security Agreement shall control.

 

SECTION 5. Authorization to Supplement. If the Grantor shall obtain rights to
any new Patents, the provisions of this Patent Security Agreement shall
automatically apply thereto. The Grantor hereby authorizes the Secured Party
unilaterally to modify this Patent Security Agreement by amending Schedule I to
include any such new patent rights of the Grantor. Notwithstanding the
foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from the Secured
Party's continuing security interest in all Collateral (including the Patent
Collateral), whether or not listed on Schedule I.

 

SECTION 6. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

 

SECTION 7. Governing Law. This Patent Security Agreement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Patent Security
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.

 

[signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

 

GRANTOR: SUMMIT WIRELESS TECHNOLOGIES, INC.             By:   Name: Brett Moyer
  Title: Chief Executive Officer



 

 

Accepted and Agreed:

[_________], as Secured Party

By: [__________]

 



By: _________________________

Title:

 

 

 



 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

 

 



